USCA11 Case: 21-10280      Date Filed: 07/12/2021    Page: 1 of 12



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 21-10280
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:05-cr-00033-AW-GRJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

MARK KIRKSEY,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (July 12, 2021)

Before JORDAN, BRASHER and MARCUS, Circuit Judges.

PER CURIAM:

      Mark Kirksey, a counseled federal prisoner, appeals the district court’s denial

of his motion to reduce sentence under § 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194 (“First Step Act”). On appeal, Kirksey argues that: (1)
         USCA11 Case: 21-10280       Date Filed: 07/12/2021    Page: 2 of 12



he is eligible for relief under the First Step Act because he was convicted only of a

crack-cocaine conspiracy, not a conspiracy to distribute powder and crack cocaine;

(2) alternatively, even if he was convicted of a conspiracy to distribute powder and

crack cocaine, United States v. Taylor, 982 F.3d 1295 (11th Cir. 2020), held that a

multi-object drug conspiracy was a covered offense under the First Step Act, and his

case is indistinguishable from Taylor; and (3) his conviction for a covered offense

entitles him to resentencing de novo. After careful review, we affirm.

      We review de novo whether a district court had the authority to modify a term

of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020).

While district courts generally lack the inherent authority to modify a term of

imprisonment unless, inter alia, a statute expressly permits them to do so, 18 U.S.C.

§ 3582(c)(1)(B), the First Step Act expressly allows them to reduce a previously

imposed term of imprisonment in certain circumstances. Jones, 962 F.3d at 1297.

      In 2010, before the First Step Act, Congress enacted the Fair Sentencing Act,

which amended 21 U.S.C. §§ 841(b)(1) and 960(b) to reduce the sentencing disparity

between crack and powder cocaine. Fair Sentencing Act of 2010, Pub. L. No. 111-

220, 124 Stat. 2372 (“Fair Sentencing Act”); see Dorsey v. United States, 567 U.S.

260, 268–69 (2012) (detailing the history that led to enactment of the Fair Sentencing

Act, including the Sentencing Commission’s criticisms that the disparity between

crack-cocaine and powder-cocaine offenses was disproportional and reflected race-


                                          2
           USCA11 Case: 21-10280           Date Filed: 07/12/2021       Page: 3 of 12



based differences). Section 2 of the Fair Sentencing Act changed the quantity of

crack cocaine necessary to trigger a 10-year mandatory minimum from 50 grams to

280 grams and the quantity necessary to trigger a 5-year mandatory minimum from

5 grams to 28 grams. Fair Sentencing Act § 2(a)(1)–(2); see also 21 U.S.C. §

841(b)(1)(A)(iii), (B)(iii).       These amendments were not made retroactive to

defendants who were sentenced before the enactment of the Fair Sentencing Act.

United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012).

       In 2018, Congress enacted the First Step Act, which made retroactive the

statutory penalties for covered offenses enacted under the Fair Sentencing Act. See

First Step Act § 404.1 Under § 404(b) of the First Step Act, a court “that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2




1
  In changing the statutory sentencing scheme for crack-cocaine quantities, the Fair Sentencing
Act made other changes to the law that are relevant to defendants like Kirksey, who have prior
convictions and were sentenced before the Fair Sentencing Act was enacted. For example,
before the Fair Sentencing Act, the statute required a mandatory sentence of life imprisonment
for offenses involving 50 grams or more of crack cocaine after 2 or more prior convictions for a
felony drug offense. 21 U.S.C. § 841(b)(1)(A)(iii) (effective Apr. 15, 2009, to Aug. 2, 2010).
After the Fair Sentencing Act, the statute required a mandatory sentence of life imprisonment for
offenses involving 280 grams or more of crack cocaine after 2 or more prior convictions for a
felony drug offense. Id. (effective Aug. 3, 2010, to Dec. 20, 2018). For offenses involving 28
grams or more of crack cocaine, under the Fair Sentencing Act, a mandatory minimum of 10
years in prison and a maximum of life in prison is required after a prior conviction for a felony
drug. Id. § 841(b)(1)(B)(iii) (effective Aug. 3, 2010, to Dec. 20, 2018). Both before and after
the Fair Sentencing Act, there were no additional enhanced penalties for offenders with at least 2
prior felony drug convictions. Id. (effective Apr. 15, 2009, to Aug. 3, 2010); id. (effective Aug.
3, 2010, to Dec. 20, 2018). Also, both before and after the Fair Sentencing Act, a mandatory
sentence of life imprisonment is required for offenses involving 5 kilograms or more of powder
cocaine after 2 or more prior convictions for a felony drug offense. Id. § 841(b)(1)(A)(ii)
(effective Apr. 15, 2009, to Aug. 2, 2010); id. (effective Aug. 3, 2010, to Dec. 20, 2018).
                                                3
           USCA11 Case: 21-10280           Date Filed: 07/12/2021       Page: 4 of 12



and 3 of the Fair Sentencing Act . . . were in effect at the time the covered offense

was committed.” The statute defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act . . . , that was committed before August 3, 2010.” Id. §

404(a). The statute makes clear that “[n]othing in this section shall be construed to

require a court to reduce any sentence pursuant to this section.” Id. § 404(c).2

       In Jones, we considered the appeals of four federal prisoners whose motions

for a reduction of sentence pursuant to § 404(b) were denied in the district courts.

962 F.3d at 1293. We began by holding that a movant was convicted of a “covered

offense” if he was convicted of a crack-cocaine offense that triggered the penalties

in § 841(b)(1)(A)(iii) or (B)(iii). Id. at 1301. We instructed that when the district

court is assessing whether an offense triggered the penalties in § 841(b)(1)(A)(iii) or

(B)(iii) and, therefore, was a “covered offense,” the court must consult the record,

including the movant’s charging document, the jury verdict or guilty plea, the




2
  The First Step Act made other changes to the law as well, but they are not applicable here. For
example, it amended § 841(b)(1)(A) by changing the mandatory penalties it imposed for repeat
offenders and altering the type of offenses triggering those penalties. First Step Act § 401.
Section 841(b)(1)(A) previously said that a prior conviction for a “felony drug offense” would
trigger mandatory penalties, but § 401(a) of the First Step Act changed the prior-conviction
language to a “serious drug felony or serious violent felony.” Id. § 401(a). Section 401(a) of the
First Step Act also changed the mandatory-minimum sentence for defendants with 2 or more of
these kinds of prior convictions from life imprisonment to 25 years. Id. Notably, § 401’s
provisions apply to any offense committed before the date of enactment of the act (December 21,
2018), but only if a sentence for the offense had not been imposed as of that date. Id. § 401(c).
Since Kirksey was sentenced in September 2007, these provisions do not apply to him.
                                                4
          USCA11 Case: 21-10280       Date Filed: 07/12/2021    Page: 5 of 12



sentencing record, and the final judgment. Id. at 1300–01. We rejected the

government’s argument that, when conducting this inquiry, the district court should

consider the actual quantity of crack cocaine involved in the movant’s violation. Id.

at 1301. However, we recognized that a judge’s actual drug quantity finding remains

relevant to the extent the judge’s finding triggered a higher statutory penalty. Id. at

1302. Applying this inquiry to the four movants in Jones, we concluded that all four

were sentenced for covered offenses because they were sentenced for offenses with

penalties modified by the Fair Sentencing Act. Id. at 1302–03.

      Next, we explained that a movant’s satisfaction of the “covered offense”

requirement does not necessarily mean that the district court is authorized to reduce

his sentence. Id. at 1303. Specifically, § 404(b) of the First Step Act -- providing

that any reduction must be “as if sections 2 and 3 of the Fair Sentencing Act . . . were

in effect at the time the covered offense was committed” -- imposes two limitations

on the district court’s authority. Id. (quoting First Step Act § 404(b); emphasis

added). One, the district court cannot reduce a sentence if the movant received the

lowest statutory penalty that would also be available to him under the Fair

Sentencing Act. Id. Two, in assessing the movant’s statutory penalty under the Fair

Sentencing Act, the district court is bound by the previous drug-quantity finding that

was used to determine the movant’s statutory penalty at the time of sentencing. Id.

Applying these limitations, we held that if a movant’s sentence necessarily would


                                           5
           USCA11 Case: 21-10280           Date Filed: 07/12/2021       Page: 6 of 12



have remained the same had the Fair Sentencing Act been in effect -- that is, if his

sentence was equal to the mandatory statutory minimum imposed by the Fair

Sentencing Act for the quantity of crack cocaine that triggered his statutory penalty

-- then the Fair Sentencing Act would not have benefited him, and the First Step Act

does not authorize the district court to reduce his sentence. Id. at 1303.

       Using this framework, we affirmed the denials of two movants’ motions in

Jones, but vacated and remanded the others for further consideration because it was

unclear if those district courts had recognized their authority under the First Step Act

to reduce the sentences. Id. at 1304–05. We held that a movant was not ineligible

based on (1) a higher drug quantity finding made for sentencing -- not statutory --

purposes, (2) a movant’s career-offender status, or (3) a movant’s sentence being at

the bottom of the guideline range. Id. at 1305. Since we could not tell if the two

courts relied on these improper reasons, we vacated and remanded those cases. Id.

       Finally, we noted that, while a district court may have the authority to reduce

a sentence under § 404 of the First Step Act, it is not required to do so. Id. at 1304.

A district court has wide latitude to decide whether and how to exercise its discretion,

and may consider the 18 U.S.C. § 3553(a) factors and a previous drug-quantity

finding made for the purposes of relevant conduct. Id. at 1301, 1304. 3


3
 The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
                                                6
           USCA11 Case: 21-10280           Date Filed: 07/12/2021       Page: 7 of 12



       After Jones, we again applied the First Step Act in Taylor, where the

defendant had pleaded guilty to one count of conspiracy to possess with intent to

distribute at least 5 kilograms of powder cocaine and at least 50 grams of crack

cocaine and was sentenced to life in prison based on the then-mandatory guideline

calculations. 982 F.3d at 1297–98. We concluded that the defendant’s dual-drug

conspiracy conviction -- involving both powder and crack cocaine -- constituted a

covered offense under the First Step Act. Id. at 1301.

       We explained in Taylor that the statutory penalties for a drug trafficking

offense included all the penalties triggered by every drug quantity element of the

offense, not just the higher tier of penalties triggered by any one drug-quantity

element. Id. at 1300. So, before the Fair Sentencing Act, the drug quantities of

Taylor’s conviction satisfied the drug-quantity elements in § 841(b)(1)(A)(ii) and

(A)(iii), both of which triggered the highest tier of penalties -- a sentence of ten years

to life in prison. Id. at 1301. But after the Fair Sentencing Act, the powder-cocaine

element of Taylor’s conspiracy offense triggered the same ten-to-life penalty, while

the crack-cocaine element triggered a lower category of penalties. Id. This meant,

under the First Step Act’s text, that the statutory penalties for Taylor’s crack-cocaine



offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 7
         USCA11 Case: 21-10280       Date Filed: 07/12/2021   Page: 8 of 12



offense were modified by § 2 of the Fair Sentencing Act, even if he ultimately would

face the same statutory sentencing range due to the other drug-quantity element of

his offense. Id. On this basis, we held that Taylor’s offense was a violation of a

federal criminal statute, the statutory penalties for which were modified by § 2 of

the Fair Sentencing Act, and, thus, was a covered offense. Id. We further held that

since Taylor had not been sentenced to the lowest statutory penalty available to him

under the Fair Sentencing Act, he was “eligible” for a sentence reduction and the

district court could decide on remand if it was warranted. Id. at 1302.

      We’ve made clear that the First Step Act does not authorize a district court to

conduct a plenary or de novo resentencing in which it reconsiders sentencing

guideline calculations unaffected by §§ 2 and 3 of the Fair Sentencing Act or to

change the defendant’s sentences on counts that are not covered offenses. United

States v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020). Under the prior precedent

rule, a prior panel’s holding is binding on all subsequent panels unless the Supreme

Court or this Court sitting en banc overrules it or undermines it to the point of

abrogation. United States v. Johnson, 981 F.3d 1171, 1192 (11th Cir. 2020).

      “When a sentence pronounced orally and unambiguously conflicts with the

written order of judgment, the oral pronouncement governs.” United States v. Bates,

213 F.3d 1336, 1340 (11th Cir. 2000). Only when there is an ambiguity in the oral

sentencing, as opposed to a conflict between the oral pronouncement and the written


                                         8
         USCA11 Case: 21-10280       Date Filed: 07/12/2021    Page: 9 of 12



judgment, is it proper to look to the written judgment to ascertain the court’s

intentions. United States v. Bonilla, 579 F.3d 1233, 1245 (11th Cir. 2009).

      Here, the district court did not err in finding Kirksey ineligible for a sentence

reduction. For starters, while Kirksey has argued that he was convicted only of a

conspiracy involving crack cocaine (also called cocaine base), almost all of the

record, including Kirksey’s charging document, his guilty plea, and the sentencing

record, indicate that he was convicted of a conspiracy involving both powder and

crack cocaine. In the indictment, Kirksey was charged with one count of conspiracy

to manufacture, distribute, and possess with intent to manufacture and distribute

more than 5 kilograms of powder cocaine and more than 50 grams of crack cocaine.

His plea agreement specified his charge as conspiracy to manufacture, distribute,

and possess with the intent to manufacture and distribute controlled substances

involving more than 5 kilograms of a mixture and substance containing cocaine and

more than 50 kilograms of a mixture and substance containing crack cocaine. Then,

at the change-of-plea hearing, the district court recited his charge as a conspiracy

involving both powder cocaine and crack cocaine, to which Kirksey pleaded guilty.

And the government clarified at the hearing that the conspiracy, as it related to

Kirksey, involved powder cocaine that was converted into crack cocaine. Then, at

sentencing, the district court adjudged Kirksey guilty of “conspiracy to manufacture,

distribute and possession with intent to manufacture and distribute more than [5]


                                          9
         USCA11 Case: 21-10280        Date Filed: 07/12/2021     Page: 10 of 12



kilograms of a mixture or substance containing cocaine and more than 50 grams of

a mixture and substance containing [crack cocaine],” as charged and to which he had

pleaded guilty, before imposing the statutory mandatory sentence of life

imprisonment. This record makes clear that Kirksey was convicted of a conspiracy

involving both powder and crack cocaine.

      It is true that Kirksey’s final judgment -- the only outlier -- cited the statute of

conviction as 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii) and stated that the nature of

offense was conspiracy involving crack cocaine. However, the final judgment also

cited the five-kilogram threshold for powder cocaine, which suggests that the

sentencing court had the powder-cocaine element of Kirksey’s conspiracy offense

in mind. In any event, because the sentencing court’s oral pronouncement that he

was adjudged guilty of conspiracy involving powder cocaine and crack cocaine, as

charged and to which Kirksey pleaded guilty, was unambiguous, the oral

pronouncement controls over the written judgment. Bates, 213 F.3d at 1340. Thus,

considering the record as a whole, it is clear that the district court treated Kirksey’s

offense as a conspiracy involving both powder and crack cocaine when it imposed a

sentence on Kirksey.

      Next, we agree that Kirksey’s dual-drug conviction was a “covered offense”

just like the defendant’s offense in Taylor. As the record reflects, Kirksey was

convicted of a conspiracy offense that included both a crack-cocaine element and


                                           10
         USCA11 Case: 21-10280       Date Filed: 07/12/2021    Page: 11 of 12



another drug-quantity element -- in this instance more than five kilograms of powder

cocaine. And, while both drug quantities triggered mandatory life imprisonment

under the statute before the Fair Sentencing Act, the powder-cocaine element of

Kirksey’s conspiracy offense after the Fair Sentencing Act triggered the same

mandatory life penalty, while the crack-cocaine element triggered a lower category

of penalties -- 10 years to life in prison. Thus, the statutory penalties for Kirksey’s

crack-cocaine offense were modified by § 2 of the Fair Sentencing Act, making his

conspiracy offense a “covered offense.” Taylor, 982 F.3d at 1301.

      Nevertheless, Kirksey is not eligible for relief under the “as if” clause of § 404

of the First Step Act. Under the statute, Kirksey would still receive a life sentence

because his offense involved five kilograms of powder cocaine and he had two or

more prior felony drug convictions. 21 U.S.C. § 841(b)(1)(A)(ii) (effective Apr. 15,

2009, to Aug. 2, 2010); 21 U.S.C. § 841(b)(1)(A)(ii) (effective Aug. 3, 2010, to Dec.

20, 2018); see also First Step Act § 401(c) (providing that its amendments

concerning prior convictions do not apply to defendants sentenced before December

21, 2018). This means that Kirksey already received the lowest statutory penalty

that also would be available to him under the Fair Sentencing Act, and, as a result,

he is ineligible for relief. First Step Act § 404(b); Jones, 962 F.3d at 1303.

      Because of Kirksey’s prior felony drug convictions, his case is distinguishable

from Taylor. In Taylor, the defendant was not subject to a mandatory life sentence


                                          11
         USCA11 Case: 21-10280       Date Filed: 07/12/2021   Page: 12 of 12



under the statute based on prior drug convictions. Id. at 1297–98, 1301–02. Rather,

Taylor had been sentenced to 30 years’ imprisonment, and the lowest statutory

penalty available to him had the Fair Sentencing Act been in effect was ten years’

imprisonment -- which means that Taylor had not been sentenced to the same

minimum penalty that would have been available if the Fair Sentencing Act had been

in effect. Id. at 1302. By contrast, Kirksey’s statutory mandatory life sentence,

triggered by his prior drug convictions, was the lowest statutory penalty that would

be available to him under the Fair Sentencing Act, so it necessarily would have been

the same had the Fair Sentencing Act been in effect.

      Finally, because Kirksey is not eligible for a sentence reduction, we need not

consider his argument that the district court should have conducted a de novo

resentencing. Regardless, a de novo resentencing is foreclosed by our binding

precedent in Denson. 963 F.3d at 1089; see also Johnson, 981 F.3d at 1192.

Accordingly, the district court did not err in finding that Kirksey was ineligible for

a sentence reduction under § 404 of the First Step Act, and we affirm.

      AFFIRMED.




                                         12